DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one of the fastening band" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witzel Patent No. (4,628,925).
With respect to claim 1, Witzel et al. discloses a pressure instruments for preventing self-harm or quick release (figs.6-10), comprising:
 a belt unit (60 and all components associated with element 60 and 67) shaped like a long strap and comprises an inner contact surface to be in contact with and wound around a wrist of a patient; 
a coupler comprising a first coupler (79) and a second coupler (64) which are attached in sequence from a first end region of the belt unit to a predetermined length section of an outer surface (as shown in fig.6) and capable of being stick together (as shown in fig.9, 79 and 64 are sticking together); and 
a fastener comprising a first fastener (71, fig.7) coupled to an outer surface of the second end region and a second fastener (78, fig.7) coupled to a region of the coupler and engaged with and locked to the first fastener (as shown in fig.9).  
With respect to claim 2, Witzel discloses the fastener comprises a pair of locking units pressed and released (71 and 78, fig.9).
With respect to claim 5, Witzel discloses a holding belt (67) connected to the belt unit and fastened and tied to a stationary structure (83, fig.10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Witzel as applied to claim 1 above, and further in view of Olsen U.S. Patent No. (4,422,455).
With respect to claim 3, Witzel substantially discloses the fastener is fastened to the belt unit by a fastening band (74) except and at least one of the fastening band is elastically stretchable.  
Olsen however, teaches in an analogous art an elongated flexible band member ([Col.5], lines 64-68) that is inherently elastically stretchable.
In view of the teachings of Olsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one of the fastening band is elastically stretchable in order to conform to the anatomy of the user.
With respect to claim 6, Witzel substantially discloses the holding belt comprises: a holding belt main body shaped like a long strap (where element 67 is located in fig.10); a holding belt adjustment ring or adjustment means (77) and ([Col.8], lines 23-35) to adjust a length of the holding belt main body except and an end holder supported in the holding belt main body and fastened and tied to the belt unit and the stationary structure.  
Olsen however, teaches in an analogous art an end holder (23, fig.2) supported in the holding belt main body and fastened and tied to the belt unit and the stationary structure (as shown in fig.1).
In view of the teachings of Olsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holding belt of Witzel by incorporating an end holder supported in the holding belt main body and fastened and tied to the belt unit and the stationary structure to anchor the holding belt during use when attached to the anatomy of the user.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Witzel/Olsen as applied to claim 6 above, and further in view of Reid U.S. Patent No. (7,584,755).
With respect to claim 7, the combination of Witzel/Olsen substantially discloses the invention as claimed except the holding belt main body4PRELIMINARY AMENDMENTAttorney Docket No.: Q257789 Appln. No.: Entry into National Stage of PCT/KR2019/002989comprises rubber projections throughout a predetermined section of an outer surface.  
Reid however teaches a sleeve for applying pressure to a body part (abstract) comprising protrusions formed on the sleeve comprising foam rubber ([Col.5], lines 22-34) and (fig.3).
In view of the teachings of Reid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holding belt by incorporating rubber projections throughout a predetermined section of an outer surface for providing comfort to the anatomy of the user.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Witzel as applied to claim 1 above, and further in view of Hervieux et al. U.S. Publication No. (20050275416 A1).
With respect to claim 8, Witzel substantially discloses the invention as claimed except a release sensor provided at least one of between the first coupler and the second coupler and between the first fastener and the second fastener and detecting release. 
Hervieux et al. teaches sensors 17, 18 may have a velcro patch (not shown) attached thereto such that the sensor 17, 18 may be independently adjustable along band 14 [0031].
In view of the teachings of Hervieux et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second coupler of Witzel by incorporating a release sensor provided at least one of between the first coupler and the second coupler and between the first fastener and the second fastener and detecting release in order to monitor or preventing the released of the belt from the stationary object.
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Witzel fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 4 and 9 which recite features not taught or suggested by the prior art drawn to Witzel.
Witzel fails to disclose or fairly suggest a finger accommodator to accommodate fingers of the patient; and an upper connector and a lower connector to connect the finger accommodator and the belt unit along an upper portion and a lower portion of a hand of the patient, respectively as to claim 4 and a switch ring coupled to a second end region of the belt unit and allowing the first end region of the belt unit to pass therethrough and be bent reversely so that the first coupler and the second coupler can stick together, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 4 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786